Exhibit 10.1

AMENDED AND RESTATED

WHOLESALE SECURITY AGREEMENT

This Amended and Restated Wholesale Security Agreement (“Agreement”) is entered
into by and between General Electric Capital Corporation (“Secured Party”) and
each Debtor signing below (individually a “Debtor” and collectively the
“Debtors”)  and shall be effective as of August 1, 2007.

WHEREAS,  Secured Party and the Debtors are parties to that certain Wholesale
Security Agreement dated September 20, 2005 (as amended, together with all
attachments, exhibits, riders and amendments thereto, the “Prior Agreement”);
and

WHEREAS,  the parties desire to amend and restate the Prior Agreement effective
as of August 1, 2007.

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Secured Party and each Debtor hereby agree that the Prior Agreement shall be
restated in its entirety as follows:

A.            INVENTORY:   The undersigned dealers (individually a “Debtor” and
collectively the “Debtors”) are now or may hereafter be engaged in the business
of selling at retail the following described types of property and such other
property as may be described from time to time in any agreement which is
supplemental hereto (all of which property, with all attachments, accessories,
exchanges, replacement parts, repairs and additions thereto, are herein
collectively called “Inventory”):

                Description of Inventory: All present and future inventory,
including trucks, trailers, chassis and glider kits, financed by Secured Party. 
For purposes hereof, inventory financed by Secured Party shall mean (i) any
inventory for which Secured Party has made an advance to or on behalf of a
Debtor to allow a Debtor to acquire or retain any rights therein (including
payments to the seller thereof) or (ii) for which Secured Party has made an
advance to, and at the request of, a Debtor secured by specific items of
inventory, and for which there is any money owing to Secured Party in respect
thereof.

B.      ADVANCES:   Debtors hereby request the below named secured party
(“Secured Party”) to make loans (herein individually called an “Advance” and
collectively called “Advances”) from time to time to Debtor, the proceeds of
which will be used by a Debtor for the purpose of acquiring Inventory from any
manufacturer or distributor of such Inventory (each of such manufacturers and
distributors, and their successors and assigns, is herein called a
“Manufacturer”) and for other good and valid business purposes, including,
without limitation, for working capital purposes.  An Advance made hereunder for
working capital purposes shall be individually called a “Working Capital
Advance” and collectively called “Working Capital Advances” and all Advances
which are made for other than working capital purposes may herein sometimes be
called “Wholesale Advances.” Each Debtor hereby directs Secured Party to pay on
Debtor’s behalf any invoices, or electronic remittance advises, presented to
Secured Party from time to time which evidence the sale by a Manufacturer to a
Debtor of one or more items of Inventory. Debtors hereby agree that any such
payment by Secured Party to a Manufacturer shall be deemed an Advance hereunder
for all purposes of this Agreement.  Debtors acknowledge and agree that any
Advance made pursuant hereto shall be at Secured Party’s sole discretion and
that no Advance made will obligate Secured Party to make any additional Advance.
All Advances made by Secured Party to Debtors under this Agreement shall
constitute one loan.

In addition, Secured Party has established an aggregate internal credit limit
for all the Debtors in the amounts set forth on Schedule A hereto (the “Internal
Credit Limit”). In the event any of the Debtors (i) terminate requesting
Advances from Secured Party under the Internal Credit Limit established for a
particular manufacturer or for used Inventory  (ii) allows another finance
source to commence financing Inventory for which an Internal Credit Limit has
been established by Secured Party or (iii) is in default under this Agreement
and Secured Party terminates this Agreement (each such event shall be referred
to herein as a “ Termination Event”) the Debtors shall pay to Secured Party an
amount equal to:

(a)                                  Twelve Million Dollars ($12,000,000), if
the Termination Event occurs on or before the first annual anniversary of the
date of this Agreement (“Months 1-12”)

(b)                                 Eight Million Dollars ($8,000,000) if the
Termination Event occurs on or before the second anniversary of this Agreement
(“Months 13-24”)

(c)                                  Four Million Dollars ($4,000,000) if the
Termination Event occurs on or before the third annual anniversary of the date
of this Agreement (“Months 25-36”);and

with no such payment due following a Termination Event after Month 36.

Notwithstanding the foregoing, any delayed payment program, privileges or
concessions afforded or provided Debtors by the manufacturers and/or
distributors of any items of Inventory, which allows Debtors to delay the
payment for such items of Inventory after receipt of the same from such
manufacturers and/or distributors of such items of Inventory, shall not be
considered financing from another financing source, which would require the
payment of the percentage amounts specified above by Debtors.

C.      STATEMENT OF ACCOUNT:  Secured Party will furnish to a Debtor from time
to time a statement of Debtor’s individual account with Secured Party, prepared
from Secured Party’s records showing all applicable credits and debits,
including all Advances, other charges and payments with respect to each item of
Inventory against which an Advance has been made hereunder (any error in the
identification of one or more items of Inventory on such statement shall not
prejudice Secured Party’s security interest therein).   Each such statement
shall be considered prima facie evidence of each Debtor’s account.

1


--------------------------------------------------------------------------------


 

D.      SECURITY INTEREST:  To secure payment of all Advances which Secured
Party may elect to make pursuant hereto from time to time and all other
obligations of Debtors owing hereunder, Debtors hereby grants to Secured Party a
security interest in the following described collateral (all herein collectively
called “Collateral”):  all present and future Inventory and all chattel paper,
documents, certificates of title, certificates of origin, general intangibles,
instruments, accounts and contract rights now existing or hereafter arising with
respect thereto, and all cash and non-cash proceeds of any of the foregoing. 
Debtors agree that at any time and from time to time, upon the request of
Secured Party, Debtors will promptly (i) deliver to Secured Party all Collateral
other than Inventory, (ii) mark all chattel paper, documents and instruments and
Debtors’ books of account, ledger cards and other records relative to the
Collateral with a notation satisfactory to Secured Party disclosing that they
are subject to Secured Party’s security interest, (iii) execute and deliver to
Secured Party such instruments, statements and agreements as Secured Party may
request to evidence further each Advance and the security interests granted
hereunder, provided, however, a Debtor’s failure to comply with such request
shall not affect or limit Secured Party’s security interest or other rights in
and to the Collateral, and (iv) permit Secured Party or its representatives to
examine the Collateral and Debtors’ books and records and Debtors agree to pay
to Secured Party the greater of Secured Party’s standard fee or actual costs
relating to such examinations immediately upon receipt of Secured Party’s
invoice therefore.   Debtors agrees that Secured Party may directly collect any
amount owed to Debtors with respect to the Collateral (hereafter referred to as
an “Account”) and credit Debtors with all sums received by Secured Party. 
Debtors agree that Secured Party may from time to time at its discretion contact
any account debtor to confirm and verify the terms of sale, payments made on an
Account, and any modifications claimed to be made by the Debtors with such
account debtor.  Debtors agree that Secured Party may at any time notify an
account debtor of the assignment of said Account and revoke the authority of the
undersigned to collect the same and should the Secured Party at any time receive
any checks, drafts, money orders or other instruments or orders for money
payable to a Debtor to apply to an Account, Secured Party is irrevocably
appointed attorney-in-fact for each such Debtor to endorse each such instrument
with the name of the Debtor and collect the same.

E.       PAYMENT:   Debtors agrees to pay to Secured Party, promptly as billed,
interest and charges on the unpaid balance of all Advances outstanding from time
to time, computed in accordance with the terms hereof.   Upon the sale of any
item of Inventory the amount of the Advance applicable thereto shall become
immediately due and payable without notice or demand.  Except as otherwise
provided herein, all Advances will be immediately due and payable one hundred
twenty (120) days following written notice by Secured Party to Debtors that no
additional Advances will be made to Debtors under the terms of this Agreement (a
“Notice of Intent to Discontinue Advances”). Further, except following an Event
of Default, as provided for herein, and notwithstanding the giving of a Notice
of Intent to Discontinue Advances, Secured Party shall not discontinue advances
to the extent of its existing Internal Credit Limit, for a period of 120 days
from the date of its Notice of Intent to Discontinue Advances. Upon the
suspension and/or termination of any Peterbilt franchise or any license to sell
Class 8 trucks by a governmental authority relating to a particular dealership
location, Secured Party may demand payment within thirty (30) days of all
Advances, which relate to the dealership location covered by such franchise or
license termination. Should the Peterbilt franchises and/or licenses
representing more than twenty-five percent (25.0%) of the Advances to Debtors by
dollar volume be suspended and/or terminated, Secured Party may demand payment
of all Advances then outstanding to Debtors, in which event such Advances, as
well as all accrued but unpaid interest, shall be paid by Debtors within thirty
(30) days of such demand. Should there be a material change in the management or
control of Debtors, Secured Party may demand payment of all Advances then
outstanding, as well as all accrued but unpaid interest, in which event Debtors
shall pay such amounts within 120 days of such demand. All amounts payable
pursuant hereto are payable at Secured Party’s address set forth below or at
such other address as Secured Party may specify from time to time in writing.  
Any instrument or agreement, which is executed by Debtors and specifies an
amount payable shall evidence indebtedness and not payment.  All payments made
by Debtors to Secured Party with reference to this Agreement shall be applied
first to an indebtedness which is not secured, then to delinquency charges, then
to interest, then to insurance payments, then to any other fees or other amount
payable hereunder other than the indebtedness secured by a purchase money
security interest in the Collateral, until all of such indebtedness is paid in
full, and then to the indebtedness secured by a purchase money security interest
in the Collateral in the order in which that indebtedness was incurred.  This
provision controls over any conflicting provision or language in this Agreement
or in any other agreement between Debtors and Secured Party unless the parties
mutually agree in writing in a subsequent agreement to override this provision.
Secured Party’s application of any payment is conditional and subject to review
and reapplication until all of Debtors’ obligations under this Agreement are
paid in full.

F.       INTEREST AND CHARGES:  Debtors agrees to pay Secured Party interest,
curtailments and other charges in accordance with the terms and conditions of
Rider A, attached hereto and incorporated herein by reference, on or before the
15th of each month.  Curtailments and other charges may be subject to change
from time to time and will be effective 30 days following written notice to
Debtors. If any manufacturer, distributor or other third party fails to provide
an interest or other subsidy for Debtors, Debtors will be responsible for and
pay to Secured Party all such charges.  For any such charges, or other amounts
due hereunder, not paid within 10 days of its due date, Debtors agrees to pay to
Secured Party a delinquency charge calculated thereon at the rate of 1½ % per
month for the period of delinquency or, at Secured Party’s option, 5% of such
past due amounts, provided that such delinquency charge is not prohibited by
law, otherwise at the highest rate the Debtors can legally obligate themselves
to pay and/or Secured Party can legally collect (provided such delinquency
charges may not exceed those set out herein).

G.       LOCATION/NAME OF DEBTORS:   (i) If a Debtor is a corporation, limited
liability company, limited partnership or other registered organization, its
state of organization is in the state set forth immediately below its signature
on the last page of this Agreement; (ii) if a Debtor is an individual, his/her
principal place of residence is at the address set forth immediately below
his/her signature on the last page of this Agreement; (iii) if a Debtor is an
organization, its place of business or if it has more than one place of 
business its chief executive office, is located  at the address set  forth
immediately below its signature on the last page of this Agreement.   Each
Debtor agrees that it will not without the prior written consent of Secured
Party change its state of organization if it is a corporation, limited liability
company, limited partnership or other registered organization.   Debtors will
notify Secured Party in writing of a change in its chief executive office or its
place of business 30 days prior to such change. Each Debtor shall notify Secured
Party in writing of a change in its name 30 days prior to such change.   The
Debtors further represent and warrant that the Debtors identified on Schedule B
hereto own the premises identified on Schedule B where they operate the
dealerships.

2


--------------------------------------------------------------------------------


 

H.    ADDITIONAL WARRANTIES AND AGREEMENTS: Each Debtor warrants and agrees
that: the Collateral is free from and will be kept free from all liens, claims,
security interests and encumbrances other than those created hereby; that except
as herein specifically permitted, no financing statement covering the Collateral
is now or will hereafter be on file in favor of anyone other than Secured Party;
the Inventory will be maintained in good operating condition, repair and
appearance and, absent the written consent of Secured Party, will not be used
for any purpose other than demonstration at or in reasonable proximity to a
Debtor’s place(s) of business or at industry trade shows, and any such
demonstration will be in conformity with all applicable governmental laws and 
regulations; other than in the ordinary course of business, the Inventory will
not otherwise be removed from such places of business without the prior written
consent of Secured Party; Debtor shall use and maintain the Collateral in
compliance with any, insurance policies and all applicable laws; and,
notwithstanding Secured Party’s claim to proceeds, Debtors will not sell, rent,
lend, encumber, pledge, transfer, secrete or otherwise dispose of any of the
Collateral, nor will Debtors permit any such act; provided, however, as long as
an event of default has not occurred and is not then continuing hereunder,
Debtors may sell any (i) item of Inventory  or (ii) chattel paper or accounts in
the regular course of a Debtor’s business and any purchaser thereof may acquire
such priority to Secured Party’s interest therein as prescribed under applicable
law. Upon the sale of an item of Inventory the amount of the Advance applicable
thereto shall become immediately due and payable and Debtors shall promptly pay
such amount in cash to Secured Party without notice or demand.   An item of
Collateral will not be considered as “sold” until the earlier of the date a
Debtor receives payment therefor or the date possession of such item of
Collateral is delivered to the purchaser thereof pursuant to a Retail Sales
Order, notwithstanding the Retail Sales Order may list an earlier date of sale.

Each Debtor further agrees, at its own cost and expense, to do everything
necessary or expedient to perfect and preserve the security interests of Secured
Party obtained hereunder; to defend any action, proceeding or claim affecting
the Collateral; to furnish Secured Party promptly with copies of its (i) balance
sheet, profit and loss statement and other fiscal year-end financial reports
within one hundred twenty (120) days of the close of each fiscal year of each
Debtor and (ii) month-end balance sheet and profit and loss statement within 30
days of the last day of each month, and with such other financial statements and
other information as Secured Party may reasonably request from time to time; to
pay all expenses incurred by Secured Party in enforcing its rights after the
occurrence of an event of default hereunder, including the reasonable fees of
any attorneys retained by Secured Party ; and to pay promptly all taxes,
assessments, license fees and other public or private charges when levied or
assessed against the Collateral, this Agreement, any supplemental agreements or
any accompanying notes.

Each Debtor represents, warrants and covenants as of the date of this Agreement
and as of the date of each Advance and request for an Advance that:

(a)                                  Debtor’s exact legal name is as set forth
in the preamble of this Agreement and Debtor is, and will remain, duly
organized, existing and in good standing under the laws of the State set forth
in the preamble of this Agreement, has its chief executive offices at the
location specified herein, and is, and will remain, duly qualified and licensed
in every jurisdiction wherever necessary to carry on its business and
operations;

(b)                                 Debtor has adequate power and capacity to
enter into, and to perform its obligations under this Agreement, each Note and
any other documents evidencing, or given in connection with, any of the
Indebtedness (all of the foregoing are called the “Debt Documents”);

(c)                                  This Agreement and the other Debt Documents
have been duly authorized, executed and delivered by Debtor and constitute
legal, valid and binding agreements enforceable in accordance with their terms,
except to the extent that the enforcement of remedies may be limited under
applicable bankruptcy and insolvency laws;

(d)                                 No approval, consent or withholding of
objections is required from any governmental authority or instrumentality with
respect to the entry into, or performance by Debtor of any of the Debt
Documents, except any already obtained;

(e)                                  The entry into, and performance by, Debtor
of the Debt Documents will not (i) violate any of the organizational documents
of Debtor or any judgment, order, law or regulation applicable to Debtor, or
(ii) result in any breach of or constitute a default under any contract to which
Debtor is a party, or result in the creation of any lien, claim or encumbrance
on any of Debtor’s property (except for liens in favor of Secured Party)
pursuant to any indenture, mortgage, deed of trust, bank loan, credit agreement,
or other agreement or instrument to which Debtor is a party;

(f)                                    There are no suits or proceedings pending
in court or before any commission, board or other administrative agency against
or affecting Debtor which could, in the aggregate, have a material adverse
effect on Debtor, its business or operations, or its ability to perform its
obligations under the Debt Documents, nor does Debtor have reason to believe
that any such suits or proceedings are threatened;

(g)                                 All financial statements delivered to
Secured Party in connection with the Indebtedness have been prepared in
accordance with generally accepted accounting principles, and since the date of
the most recent financial statement, there has been no material adverse change
in Debtor’s financial condition;

(h)           The Collateral is not, and will not be, used by Debtor for
personal, family or household purposes;

(i)                                     The Collateral is, and will remain, in
good condition and repair;

(j)                                     Debtor is, and will remain, the sole and
lawful owner, and in possession of, the Collateral, and has the sole right and
lawful authority to grant the security interest described in this Agreement; and

3


--------------------------------------------------------------------------------


 

(k)                                  The Collateral is, and will remain, free
and clear of all liens, claims and encumbrances of any kind whatsoever, except
for  (i) liens in favor of Secured Party,  (ii) liens for taxes not yet due or
for taxes being contested in good faith and which do not involve, in the
judgment of Secured Party, any risk of the sale, forfeiture or loss of any of
the Collateral, and  (iii) inchoate materialmen’s, mechanic’s, repairmen’s and
similar liens arising by operation of law in the normal course of business for
amounts which are not delinquent (all of such liens are called  “Permitted
Liens”).

(l)                                     Debtor is and will remain in material
compliance with all laws and regulations applicable to it including, without
limitation, (i) ensuring that no person who owns a controlling interest in or
otherwise controls Debtor is or shall be (Y) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (ii) compliance with all applicable
Bank Secrecy Act (“BSA”) laws, regulations and government guidance on BSA
compliance and on the prevention and detection of money laundering violations.
As used herein, “material compliance” means compliance that will not result in a
material adverse effect on the Guarantor, its business or operations, or its
ability to perform its obligations under this Guaranty.

I.       FINANCING STATEMENTS:  If permitted by law, Debtors agrees that a
carbon, photographic or other reproduction of this Agreement or of a financing
statement may be filed as a financing statement. Each Debtor authorizes Secured
Party to file a financing statement describing the Collateral.

J.       INSURANCE AND RISK OF LOSS:  Debtors shall at all times bear all risk
of loss, damage to or destruction of the Collateral.  Debtors agree to procure
forthwith and maintain insurance on the Inventory, for the full insurable value
thereof and for the life of this Agreement, in the form of Fire Insurance with
Extended Coverage or Combined Additional Coverage, as appropriate, and
Collision, Theft and/or Vandalism and Malicious Mischief Coverage when
appropriate, plus such other insurance as Secured Party may specify from time to
time, all in form and amount and with insurers satisfactory to Secured Party. 
Debtors agree to deliver promptly to Secured Party certificates, or if
requested, policies of insurance satisfactory to Secured Party, each with a
standard long-form loss-payable endorsement naming Secured Party or assigns as
loss-payee as their interests may appear.  Each policy shall provide that
Secured Party’s interest therein will not be invalidated by the acts, omissions
or neglect of anyone other than Secured Party, and will contain insurer’s
agreement to give 30 days prior written notice to Secured Party before the
cancellation of or any material change in the policy will be effective as to
Secured Party, whether such cancellation or change is at the direction of
Debtors or insurer.  Secured Party’s acceptance of policies in lesser amounts or
risks will not be a waiver of a Debtor’s foregoing obligation.  Debtors assign
to Secured Party all proceeds of such insurance, including returned and unearned
premiums, not to exceed the sum of all amounts payable pursuant hereto. Debtors
direct all insurers to pay such proceeds directly to Secured Party.

K.        PERFORMANCE BY SECURED PARTY:  If any Debtor fails to perform any of
its obligations hereunder, Secured Party may perform the same, but shall not be
obligated to do so, for the account of such Debtor to protect the interest of
Secured Party or Debtor or both, at Secured Party’s option, and Debtors shall
immediately repay to Secured Party any amounts paid by Secured Party in such
performance together with interest thereon at five percent (5.0%) above the
interest rate then being charged Debtors by Secured Party on Advances made
pursuant to this Agreement, not to exceed the maximum amount or rate allowed by
law.

L.        EVENTS OF DEFAULT:  Time is of the essence.  An event of default shall
occur if: (a) any Debtor fails to pay when due any amount owed by it to Secured
Party or any successor or assignee of Secured Party under this Agreement or
under the terms of any promissory note delivered in conjunction with this
Agreement or under any other agreement by and between any Debtor or guarantor
and the Transportation Finance division of Secured Party, within five Business
Days of Secured Party having made written demand of Debtors for the payment of
the same, or if any Debtor fails to pay when due any amount owed by it to
Secured Party or any affiliate (including without limitation, any direct or
indirect parent, subsidiary or sister entity), successor or assignee of Secured 
Party under any other document, agreement or instrument related to, within five
Business Days of Secured Party having made written demand of Debtors for the
payment of the same; (b) an event of default

4


--------------------------------------------------------------------------------


occurs in the performance or observance of any other term or provision to be
performed or observed by any Debtor, any affiliate of any Debtor or any
guarantor of Debtors’ obligations under this Agreement of any provision
hereunder or under any other instrument or agreement furnished to Secured Party
or to any affiliate of Secured Party by any Debtor, any affiliate of any Debtor
or any guarantor of Debtors’ obligations under this Agreement; (c) any
representation or warranty made by Debtors herein or in any document or
certificate furnished by  any Debtor to Secured Party or to any affiliate of
Secured Party was incorrect in any material respect when made; (d) any Debtor
becomes insolvent or ceases to  do business as a going concern; (e) any of the
Collateral is lost or destroyed, no insurance is in force to cover such loss or
destruction and Debtors do not pay an amount to Secured Party equal to the value
of the lost or destroyed Collateral within thirty (30) Business Days of any
Debtor’s notice of such loss of destruction; (f) any Debtor or any guarantor of
Debtors’ obligations under this Agreement makes an assignment for the benefit of
creditors or takes advantage of any law for the relief of debtors; (g) a
petition in bankruptcy, or for an arrangement, reorganization or similar relief
is filed by or against any Debtor or any guarantor of Debtors’ obligations under
this Agreement , which is not contested by such Debtor or guarantor and
thereafter dismissed within 90 days from the date a Debtor or guarantor receives
notice of the filing of the same; (h) any property of any Debtor having a value
in excess of one-percent of the Collateral is attached and such attachment is
not contested and or resolved within ninety (90) days thereof and if part of the
Collateral, paid off after such ninety(90) day period, or a  trustee or receiver
is appointed for any Debtor or any guarantor of Debtors’ obligations under this
Agreement or for a substantial part of its property, or Debtor or any guarantor
of Debtors’ obligations under this Agreement applies for such appointment; (i)
Debtor or any guarantor of Debtors’ obligations under this Agreement take any
action looking to its dissolution or liquidation; (j) Any Debtor, or any
guarantor of  the Debtors’ obligations, ceases to exist as a legal entity or a
Debtor or any guarantor of Debtors’ obligations under this Agreement or any
party in control of a Debtor or any guarantor of Debtors’ obligations under this
Agreement takes any action looking to a Debtor’s or such guarantor’s dissolution
as a legal entity;  (m) there shall be a material adverse change in any of the:
(i) condition (financial or otherwise), business, performance, prospects,
operations or properties of any Debtor or any guarantor of Debtors’ obligations
under this Agreement, (ii) legality, validity or enforceability of this
Agreement or any guaranty, (iii) perfection or priority of the lien granted in
favor of to Secured  Party pursuant to this Agreement, (iv) ability of  any
Debtor or any guarantor of Debtors’ obligations under this Agreement to repay 
the indebtedness or perform its obligations under  this Agreement or guaranty
(v) rights and remedies of the Secured  Party under the Agreement; (o) if there
shall occur an (i) appropriation, (ii) confiscation, (iii) retention, or (iv)
seizure of Control custody or possession of the Collateral by any governmental
authority including, without limitation, any municipal, state, federal or other
governmental entity or any governmental agency or instrumentality (all such
entities, agencies, and instrumentalities shall hereinafter be collectively
referred to as “Governmental Authority”); (p) if anyone in the control of a
Debtor is accused or alleged or charged (whether or not subsequently arraigned,
indicted or convicted) by any Governmental Authority to have used the Collateral
in connection with the commission of any crime (other than a misdemeanor moving
violation); (q) any guarantor or surety of any of the Debtors’ obligations
terminates such guaranty of  suretyship agreement or breaches, or repudiates its
obligations; (r) there shall be a death of a majority owner of any Debtor or a
guarantor of the obligations of any Debtor under this Agreement; or (s) Any
Debtor fails to promptly pay any excise  taxes, sales taxes, payroll taxes,
income or other taxes due and owing by a Debtor within ten (10) days from the
date Debtor is notified by Secured Party that such taxes have not been paid,
unless Debtor has taken lawful action to protest and/or contest such taxes; or
(t) except for the security  interest, lien or reservation of title in favor of
Secured Party or as otherwise granted herein, there shall be any lien, claim or
encumbrance on any of the Collateral securing the indebtedness hereunder of
Debtors to Secured Party, which is not contested by Debtors and regarding which,
Debtors have not taken steps acceptable to Secured Party to bond against such
lien, claim or encumbrance or not taken such other action as is acceptable to
Secured Party, with respect to such contest. Secured Party’s inaction with
respect to an event of default shall not be a waiver of such default and Secured
Party’s waiver of any default shall not be a waiver of any other default.

M.     REMEDIES UPON DEFAULT:  Upon the occurrence of an event of default, and
at any time thereafter as long as the default continues, Secured Party may, at
its option, with or without notice to Debtors (i) declare this Agreement to be
in default, (ii) declare the indebtedness hereunder to be immediately due and
payable, (iii) declare all other debts then owing by Debtors to Secured Party or
any affiliates (including, without limitation, any direct or indirect parent,
subsidiary or sister entity), successor or assignee of Secured Party to be
immediately due and payable, and from and after acceleration, Each Debtor agrees
to pay interest on all amounts then owing at the rate of 1½ % per month, if not
prohibited by law, otherwise at the highest rate that a Debtor can legally
obligate itself to pay and/or Secured Party can legally collect, (iv) cancel any
insurance and credit any refund to  the indebtedness, and (v) exercise all of
the rights and remedies of a secured party under the Uniform Commercial Code and
any other applicable laws, including, without limitation, the right to require
Debtors to assemble the Collateral and deliver it to Secured Party at a place to
be designated by Secured Party which is reasonably convenient to both parties.
Secured Party may buy at any sale and become the owner of the Collateral.  
Unless otherwise provided by law, any requirement of reasonable notice regarding
the sale or other disposition of Collateral which Secured Party may be obligated
to give will be met if such notice is mailed to Debtors at its address shown
herein at least ten days before the time of sale or other disposition.  Secured
Party may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.   Secured Party may sell the Collateral without giving any
warranties as to the Collateral.  Secured Party may specifically disclaim any
warranties of title, possession, quiet enjoyment, or the like.  This procedure
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.   If Secured Party sells any of the Collateral upon
credit, Debtors will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtors shall be credited with the proceeds
of the sale.   The inclusion of a trade name or division name in the
identification of any Debtor hereunder shall not limit Secured Party’s right,
after the occurrence of an event of default, to proceed against all of Debtors’
assets, including those held by any Debtor individually or under another trade
or division name.  Expenses of retaking, holding, preparing for sale, selling
and the like shall include (a) the reasonable fees of any attorneys retained by
Secured Party and (b) other legal expenses incurred by Secured Party.  Each
Debtor agrees that it is liable for and will promptly pay any deficiency
resulting from any disposition of Collateral after default.

5


--------------------------------------------------------------------------------


 

N.      PERFECTION/POWER OF ATTORNEY:  Each Debtor hereby appoints Secured Party
or any duly authorized officer or employee of Secured Party as such Debtor’s
attorney-in-fact to, in such Debtor’s or Secured Party’s name: (a) prepare,
execute and submit any notice or proof of loss in order to realize the benefits
of any insurance policy insuring the Collateral; (b) prepare, execute and file
any instrument which, in Secured Party’s opinion, is required by law to perfect
and give or modify public notice of Secured Party’s interest in the Collateral;
and (c) endorse such Debtor’s name on any remittance representing proceeds of
any insurance insuring the Collateral or the  proceeds of the sale, or other
disposition of any of the Collateral (whether or not such disposition is a
default hereunder).  This power is coupled with an interest and is irrevocable
so long as any indebtedness secured hereunder remains unpaid.

O.      MISCELLANEOUS:  Waiver of any default shall not be a waiver of any other
default; all of Secured Party’s rights are cumulative and not alternative.  No
waiver or change in this Agreement or in any related agreements shall bind
Secured Party unless in writing signed by one of its officers.   The term
“Secured Party” shall include any assignee of Secured Party who is the holder of
this Agreement.  Secured Party or any assignee or successor of Secured Party
shall have the right to transfer, sell or assign all or any portion of this
Agreement or the indebtedness and/or obligations thereunder, without notice,
acknowledgement or consent from Debtors.  After assignment of this Agreement by
Secured Party, the assignor will not be the assignee’s agent for any purpose.
Each Debtor agrees that if Debtor receives written notice of an assignment from
Secured Party, Debtor will pay all amounts payable under this Agreement to such
assignee or as instructed by Secured Party.  Each Debtor also agrees to confirm
in writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.  Each Debtor waives, as to any non-affiliated third
party assignee, for value, of Secured Party and will not assert against any such
non-affiliated third party assignee, for value, of Secured Party, any claims in
recoupment, abatement, reduction, defenses or set-offs for breach of warranty,
or for any other reason, which Debtor could assert against Secured Party, except
defenses, which cannot be waived under the Uniform Commercial Code and the
defense of payment by Debtor in full or partial payment of all amounts owing to
Secured Party. Upon request, Debtors will execute a sworn statement verifying
the then balance owing to Secured Party. g. Upon full payment of all obligations
secured by this Agreement, the assignee may deliver all original papers to the
assignor for each Debtor.   Each Debtor waives all exemptions to the extent
permitted by law.  Secured Party may correct patent errors herein and fill in
blanks. Any provision of this Agreement which is for any reason held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent it is invalid, illegal or
unenforceable without invalidating the remaining provisions hereof.  Each Debtor
acknowledges receipt of a true copy and waives acceptance hereof.   If any
Debtor is a corporation, this Agreement is executed pursuant to authority of its
Board of Directors.  All of the terms and provisions of this Agreement shall
apply to and be binding upon each Debtor, its heirs, personal representatives,
successors and permitted assigns and shall insure to the benefit of Secured
Party, its successors, and assigns and shall bind all persons who become bound
as a debtor to this Security Agreement.  If more than one party executes this
Agreement the term “Debtor” means and includes each such party, and the
indebtedness and other obligations hereunder herein specifically described is
the joint and several obligation of each such party. .  In the event any Debtor
is deemed to be a surety, each Debtor agrees that its obligations hereunder
shall not be discharged or affected by any circumstances which constitute a
legal or equitable discharge of a guarantor or surety. Secured Party may receive
from and disclose to any individual, corporation, business trust, association,
company, partnership, joint venture, or other entity (herein collectively, the
“Entity”), including, without limiting the generality of the foregoing, Secured
Party’s parent or any affiliate or any subsidiary of Secured Party and any
credit reporting agency or other entity whether or not related to Secured Party
for any purpose, information about any Debtor’s accounts, credit application and
credit experience with Secured Party and each Debtor authorizes any Entity to
release to Secured Party any information related to any Debtor’s accounts,
credit experience and account information regarding the Debtor. This shall be
continuing authorization for all present and future disclosures of each Debtor’s
account information, credit application and credit experience on Debtor made by
Secured Party, or any Entity requested to release such information to Secured
Party.

P.      NOTICES:  Any notice or demand contemplated under this Agreement shall
be sent: to Secured Party and Debtors at the address set forth immediately below
their signatures on the last page of this Agreement or to such other address or
party as either party hereto may from time to time designate in writing. 
Notices shall be either personally delivered, telecopied or deposited in the
United States certified or registered mails, postage prepaid, addressed as
aforesaid with a return receipt requested and shall be deemed received when
delivered, if personally delivered, or on the delivery date noted on the return
receipt accompanying such notice or request, if mailed.

Q.      WAIVER OF JURY TRIAL:  EACH DEBTOR AND SECURED PARTY AGREE THAT ANY
ACTION, SUIT OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, OR
THE RELATIONSHIP BETWEEN THE PARTIES, WILL BE TRIED TO A COURT OF COMPETENT
JURISDICTION BY A JUDGE WITHOUT A JURY, AS DEBTORS AND SECURED PARTY HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR SECURED PARTY AND EACHDEBTOR TO ENTER
INTO THIS AGREEMENT.

6


--------------------------------------------------------------------------------


 

R.      GOVERNING LAW, JURISDICTION AND VENUE:  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO THE CONFLICT OF LAW RULES OF SUCH STATE, AND SHALL NOT BE AN
EFFECTIVE CONTRACT UNTIL IT HAS BEEN ACCEPTED AND EXECUTED BY SECURED PARTY IN
THE STATE OF TEXAS.   TO THE EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, ANY
ACCOMPANYING PROMISSORY NOTES OR OTHER DOCUMENTS, SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF DALLAS, STATE OF
TEXAS.  THE PARTIES FURTHER AGREETHAT THE AFOREMENTIONED CHOICE OF VENUE SHALL
BE CONSIDERED MANDATORY AND NOT PERMISSIVE IN NATURE, THEREBY PRECLUDING THE
POSSIBILITY OF LITIGATION IN ANY JURISDICTION OTHER THAN THAT SPECIFIED BY THIS
PARAGRAPH.    SECURED PARTY AND DEBTORS, TO THE EXTENT THEY MAY LEGALLY DO SO,
HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENES OR TO OBJECT TO VENUE IN ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS
PARAGRAPH.    SECURED PARTY AND DEBTOR[g222501kgi001.gif]S HEREBY STIPULATE THAT
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS
SHALL HAVE PERSONAL JURISDICTION AND VENUE OVER THEM FOR THE PURPOSE OF
LITIGATING ANY DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT, ANY ACCOMPANYING PROMISSORY NOTES OR OTHER DOCUMENTS.  TO THE
EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST A DEBTOR SHALL BE MADE UPON EACH SUCH DEBTOR BY SERVICE
UPON THE REGISTERED AGENT OF EACH SUCH DEBTOR, AT SUCH REGISTERED AGENT’S
ADDRESS, AS REFLECTED IN THE RECORDS OF THE SECRETARY OF STATE IN THE STATE OF
SUCH DEBTOR’S ORGANIZATION. DEBTORS AGREES THAT ANY FINAL JUDGMENT SHALL BE
CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER
JURISDICTIONS IN ANY MANNER PROVIDED BY LAW.

S.           PREPAYMENTS/WORKING CAPITAL LOANS.

1.        Prepayments.  Debtors shall have the right to prepay any debt owing
under this Agreement. Debtors may, on any Business Day, make such prepayments by
a minimum of $100,000. Prepayments received by Secured Party in immediately
available funds at or prior to 12:00 p.m. will be applied on the same Business
Day. Prepayments received by Secured Party in immediately available funds after
12:00 p.m. will be applied on the following Business Day. Prepayments received
in other than immediately available funds shall be credited when good funds
become available for use by Secured Party. The prepayments shall not be applied
to specific items of Inventory and shall not reduce any Wholesale Advances, as
defined herein, but instead shall be applied against the Adjusted Indebtedness,
as defined in subparagraph 6 of this Paragraph S.

2.        Working Capital Advances.  Secured Party, subject to the terms and
conditions of this Agreement, from time to time, will make Working Capital
Advances to Debtors.  Debtors may, upon written request, request Secured Party
to make a Working Capital Advance. The minimum Working Capital Advance shall be
$100,000. An individual request for a Working Capital Advance in an amount (i)
less than  $20,000,000 will be honored no later than the next Business Day
following receipt by Secured Party and (ii) of  $20,000,000 or greater, will be
honored no later than the third Business Day following receipt by Secured Party.

The obligation of Secured Party to make Working Capital Advances as provided
herein is subject to the fulfillment on the date such Working Capital Advance is
to be made of each of the following conditions:

(i)                    Debtors shall not be in default under this Agreement; and

(ii)                the amount of the Working Capital Advance shall not cause
the Adjusted Indebtedness to exceed:

·                     the total amount of Wholesale Advances relating to
Inventory in which Secured Party maintains a perfected first priority security
interest (the “Priority Inventory”) (such Wholesale Advances are referred to as
the “ Priority Inventory Wholesale Advances”), and

·                     less any reductions that are owed to Secured Party on the
Priority Inventory.

3.        Interest.  Interest shall be charged monthly on the aggregate unpaid
amount of all Working Capital Advances that were outstanding during the prior
month and shall be computed and accrued at the lesser of (a) the Applicable
Wholesale Rate for Inventory in effect during the month in which charged or (b)
the Legal Maximum Rate as defined in Paragraph 4 of Rider A (the “Working
Capital Interest Rate”).

4.        Payment and Billing.  Debtors agree to pay to Secured Party, promptly
as billed, interest at the Working Capital Interest Rate on the unpaid balance
of all Working Capital Advances outstanding from time to time.  Debtor
acknowledges that because of computer system limitations, Secured Party’s
billing statement will not specifically reflect the interest charged on the
Working Capital Advances.  Secured Party will attach to its standard billing
statement a schedule detailing such charges. The schedule will itemize and total
the interest that is not being charged on the Advances as a result of Debtor’s
prepayments. The total outstanding debt will be adjusted accordingly.
Accordingly, for purposes hereof, for each monthly billing period for which
interest payments are due under this Agreement, Secured Party will credit the
Debtors’ monthly interest charges with an amount determined on a daily basis by
multiplying the average daily prepayments less Working Capital Advances by the
sum of the Libor Rate plus 80 basis points. In no event shall Debtors be
entitled to receive any direct payments of, or carry forward, any such interest
credit adjustments.

7


--------------------------------------------------------------------------------


 

5.        Sale of New Inventory.  Notwithstanding Para­graphs E and J of this
Agreement, upon the sale of an item of Inventory, the amount of the Wholesale
Advance applicable thereto shall be immediately due and payable and Debtor shall
immediately, without notice or demand, pay such amount in cash to Secured Party;
provided however, if the conditions set forth in subparagraph 1 of this
Paragraph S are satisfied, then Debtor may pay Secured Party such amount with
the proceeds of an appropriate Working Capital Advance.

6.        Adjusted Indebtedness.  Adjusted Indebt­ed­ness as of any date of
determination means the sum of (i) the aggregate outstanding Working Capital
Advances, plus (ii) the aggregate outstanding Priority Inventory Wholesale
Advances, plus (iii) any other amounts relating to the Priority Inventory which
are due and owing under the Security Agreement; provided however, any
prepayments of any indebted­ness by Debtor under this Agreement shall, at the
time of the prepayment, be applied against and reduce the sum of the preceding
items (i), (ii) and (iii).

7.        Reports.  Debtors shall provide Secured Party with such inventory and
financial information of Debtors as Secured Party shall reasonably require,
including without limitation daily reports of Inventory sales.  Secured Party
shall also have the right to perform audits at each Debtor’s places of business.

8.        Miscellaneous. All prepayments and Working Capital Advances will be
made by, and to, Rush Administrative Services, Inc. as agent for Debtors.
Debtors, in the aggregate, may prepay an amount not to exceed at any one time
the sum of (i) 40% of the first  $300,000,000 in outstanding Priority Inventory
Wholesale Advances and (ii) 50% of the outstanding  Priority Inventory Wholesale
Advances in excess of $300,000,000.  Prepayments and Working Capital Advances
will be limited to a total of six (6) per month for all Debtors. Secured Party
may apply prepayments and Working Capital Advances to individual Debtor’s
accounts in its sole discretion.

T.                DELAYED PAYEMNT PRIVILEGE.

1.        Debtors have requested the privilege of delaying payment of an Advance
in the limited instances where Collateral is sold by a Debtor to a purchaser for
whom both a Debtor and Secured Party have agreed to a delayed payment period
(the “Delayed Payment Privilege”). Therefore, Notwithstanding anything contained
herein to the contrary, Debtors agree that Secured Party’s security interest in
any and all vehicles sold to a customer, and in which event the full payment
thereof by cash or on a the basis of a properly perfected retail installment
contract or other security agreement in favor of Secured Party is not made
contemporaneous with the delivery of such Collateral by Debtors (the “Delayed
Payment Collateral”), shall remain in full force and effect in such Delayed
Payment Collateral and shall not be relinquished, extinguished, released or
terminated as a consequence of such sale or delivery unless and until the
payment is thereafter made directly to Secured Party or jointly to Debtors and
Secured Party. Moreover, Debtors are expressly prohibited and shall not have any
express, implied or apparent authority to sell, lease, transfer or otherwise
dispose of any Delayed Payment Collateral unless and until the express written
permission of Secured Party is first obtained, and then such authority shall be,
in each and every instance, limited to the terms and conditions of such written
permission; it being further agreed that the terms of this paragraph shall not
be altered, modified, supplemented, qualified, waived or amended by reason of
any agreement (unless in writing executed by Debtors and Secured Party), or by
the course of performance, course of dealing, or usage of trade by Debtors and
Secured Party, of either of them.

2.             Any previously executed Agreement for the Delayed Payment
Privilege for New Floor Plan Units between Debtors and Secured Party is
superseded by the terms and conditions of this Agreement for all Delayed Payment
Privilege transactions arising on or after the effective date thereof.

3.             Debtors shall advise Secured Party of each and every potential
transaction in which Debtors requests Secured Party to grant the Delayed Payment
Privilege, and the period of  time for which the Delayed Payment Privilege is
being requested. Such request shall be made of Secured Party in writing and on a
form of the type and kind provided by Secured Party from time to time. Secured
Party’s consent, if any, to the request must be obtained prior to the sale,
transfer or delivery of any vehicles proposed by Debtors to be disposed by the
Delayed Payment Privilege (the “Delayed Payment Privilege Collateral”).

4.        Secured Party’s consent to Debtors’ request for disposition of Delayed
Payment Privilege Collateral shall be in Secured Party’s sole and exclusive
discretion and further subject and contingent upon the following additional
terms and conditions:

(a)         Secured Party may, in its sole and exclusive discretion limit the
number of items of Collateral, amount outstanding and terms and conditions for
which the      Delayed Payment Privilege requested by Debtors is approved.

(b)        Secured Party may, in its sole and exclusive discretion withdraw,
cancel, or suspend the Delayed Payment Privilege at anytime and for any reason
upon a ten-day advance written notice and immediately if a Debtor is in default
of any agreement which Debtors have with Secured Party; provided, however, that
such withdrawal, cancellation or suspension shall not affect the rights,
interests and duties under this Agreement prior thereto.

(c)         Debtors shall complete, execute and deliver to Secured Party,
immediately upon the delivery of Delayed Payment Privilege Collateral, a form of
the type and kind provided by Secured Party from time to time (the “Delivery
Schedule”).

8


--------------------------------------------------------------------------------


 

(d)        Debtors shall immediately pay Secured Party the Collateral Amount
Financed upon the earliest of (i) demand by Secured Party; or (ii) receipt of
the amount due from the disposition of each of the Delayed Payment Privilege
Collateral; or (iii) the “Purchaser Payment Date” set forth on the applicable
Delivery Schedule.

(e)         Upon Secured Party’s request, Debtors shall obtain from the person
acquiring the Delayed Payment Privilege Collateral a duly authorized and
executed acknowledgement from the Purchaser confirming that the terms of sale
including the continuation of Secured Party’s security interest in the Delayed
Payment Privilege Collateral. The acknowledgement shall be in writing and on a
form of the type and kind provided by Secured Party from time to time, which
shall be delivered to Secured Party prior to any sale, transfer or delivery of
any Delayed Payment Privilege Collateral to such person (the “Acknowledgement of
Purchaser”).

(f)         The grant and exercise of the Delayed Payment Privilege by Debtors
shall in no way extinguish, release or terminate Secured Party’s security
interest in the Delayed Payment Privilege Collateral unless and until the
conditions described in the amending paragraph set forth in paragraph 1 of this
Agreement and the aforesaid Acknowledgement of Purchaser are first fulfilled,
which shall then and thereafter continue in the proceeds thereof.

5.        Secured Party shall have no duty or obligation to examine, review or
consider the creditworthiness of any proposed or actual customer of Debtors for
which Debtors seeks Secured Party’s consent to the Delayed Payment Privilege and
any such examination, review or consideration by Secured Party shall be for its
sole and exclusive use and purposes; the Debtors expressly agreeing that any
receipt or reliance on such information from Secured Party would be gratuitous
and unreasonable, respectively.

6.        Debtors’ obligation to pay Secured Party for the Collateral Amount
Financed shall be absolute, unconditional and primary, notwithstanding (a)
Secured Party consenting to the Delayed Payment Privilege; or (b) default in the
payment or acquisition terms by the customer of the Debtors for Delayed Payment
Privilege Collateral, or that of any of customer’s surety, guarantor, co-obligor
or lender; or (c) rejection or revocation of acceptance of any Delayed Payment
Privilege Collateral by such customer; or (d) the acceptance by Secured Party of
any assignment or proceeds from any Delayed Payment Privilege Collateral;
provided, however, that nothing in this paragraph 6 is intended to permit
payment to Secured Party of any more than the greater of (i) the Collateral
Amounts Financed or (ii) the value of Secured Party’s security interest in the
Delayed Payment Privilege Collateral.

7.        Upon demand by Secured Party, Debtors shall provide Secured Party with
an assignment of all right, title, and interest of the Debtors in and to the
accounts, contract rights, sale proceeds or any other interest Debtors may then
or thereafter have in the Delayed Payment Privilege Collateral. Said assignment
shall be for the purpose of additional security only and shall be on a form of
the type and kind provided by Secured Party from time to time.

8.             Secured Party may take such actions as it deems appropriate to
assure and enforce compliance with this Agreement, including requesting, for
audit purposes, verification from Debtors’ customers the fact of delivery,
possession, and amount, date and circumstances of payment of any Delayed Payment
Privilege Collateral, and the notification to appropriate persons of any
security interest, assignment or other claim in the Delayed Payment Privilege
Collateral of Secured Party.

As used herein, the term “Business Day” shall mean any day other than: Saturday;
Sunday; or, any day the United States District Clerk’s Office for the Northern
District of Texas is closed.

THIS WRITTEN   AGREEMENT, INCLUDING RIDER A, REPRESENTS THE FINAL   AGREEMENT  
BETWEEN   THE PARTIES AND MAY NOT BE CONTRADICTED   BY   PRIOR, CONTEMPORANEOUS,
OR   SUBSEQUENT   ORAL   AGREEMENTS   OF   THE PARTIES.   IF   THE PARTIES  
HAVE PREVIOUSLY EXECUTED ANY SECURITY AGREEMENTS RELATING TO THE SUBJECT MATTER
HEREOF, THIS AGREEMENT, INCLUDING RIDER A, IS INTENDED ONLY TO AMEND AND RESTATE
SUCH WRITTEN AGREEMENTS, AND WILL   NOT BE DEEMED TO BE A NOVATION   OR
TERMINATION OF SUCH WRITTEN AGREEMENTS.  THIS AGREEMENT, INCLUDING RIDER A,
SHALL APPLY TO ALL ADVANCES MADE UNDER ANY SUCH PRIOR AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

UNLESS PROHIBITED BY LAW, EACH DEBTOR AND SECURED PARTY HEREBY AGREE THAT THIS
AGREEMENT SHALL NOT BE SUBJECT TO THE PROVISIONS OF TEXAS FINANCE CODE TITLE 4,
SUBTITLE B, CHAPTER 346.

9


--------------------------------------------------------------------------------


 

This Agreement, and the Addendum and Amendment hereto of even date hereof, may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
and shall become effective when one or more counterparts have been signed by
each party hereto, and any guarantor required thereunder, and delivered to the
other party hereto.   In addition, any wholly owned subsidiary of Rush
Enterprises, Inc. or any wholly owned subsidiary of any Debtor now or hereafter
a party to this Agreement, may become a “Debtor” under this Agreement upon its
agreement to be bound by the terms thereof, in a form acceptable to Secured
Party, all without further action or consent of any of the Debtors.

Rush Medium Duty Truck Centers of Colorado, Inc.

State of Organization: Delaware

Rush Truck Centers of Alabama, Inc.

State of Organization: Delaware

Rush Truck Centers of Arizona, Inc.

State of Organization: Delaware

Rush Truck Centers of California, Inc.

State of Organization: Delaware

Rush Truck Centers of Colorado, Inc.

State of Organization: Delaware

Rush Truck Centers of Florida, Inc.

State of Organization: Delaware

Rush Truck Centers of Georgia, Inc.

State of Organization: Delaware

Rush Truck Centers of New Mexico, Inc.

State of Organization: Delaware

Rush Truck Centers of Oklahoma, Inc.

State of Organization: Delaware

Rush Truck Centers of Tennessee, Inc.

State of Organization: Delaware

Rush GMC Truck Center of El Paso, Inc.

State of Organization: Delaware

Rush GMC Truck Center of Phoenix, Inc.

State of Organization: Delaware

Rush GMC Truck Center of San Diego, Inc.

State of Organization: Delaware

Rush GMC Truck Center of Tucson, Inc.

State of Organization: Delaware

 

By:

/s/ W. M. “Rusty” Rush

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

Date:

August 15, 2007

 

 


RUSH TRUCK CENTERS OF TEXAS, L.P., A

Texas limited partnership

By:

RUSHTEX, INC., a Delaware corporation

 

General Partner

 

 

 

 

 

By:

/s/ W. M. “Rusty” Rush

 

 

Name:

W. M. “Rusty” Rush

 

 

Title:

President

 

 

Date:

August 15, 2007

 

10


--------------------------------------------------------------------------------


 

Address for all Debtors:

Rush Enterprises, Inc.

 

Attn: Legal Department

 

P. O. Box 34630

 

San Antonio, Texas 78265-4630

 

Telecopy: 830.626.5307

 

Agreed and Accepted at Irving, Texas

Secured Party:

General Electric Capital Corporation

 

 

By:

/s/ C. Daniel Clark

 

Name:

C. Daniel Clark

 

Title:

President and General Manager

Date:

August 15, 2007

Address:

300 E. Carpenter Frwy

 

Irving, TX 75062

 

 

Telecopy No:

469.586.2491      Attn: Legal Department

 

11


--------------------------------------------------------------------------------


GUARANTOR CONSENT

The undersigned Guarantor hereby (i) consents to the foregoing Amended and
Restated Wholesale Security Agreement (“WSA”) and agrees that execution thereof
shall not impair or otherwise affect any of its obligations and duties owed to
Secured Party per the terms of its Continuing Guaranty dated September 20, 2005
(as amended the “Guaranty”) and (ii) agrees that the “Indebtedness” guaranteed
thereunder may not exceed the total principal sum of Six Hundred Million Dollars
($600,000,000) in principal outstanding at any given point in time, plus all
unpaid interest, which has or thereafter accrues thereon, plus all reasonable
costs incurred by General Electric Capital Corporation in the enforcement of its
rights and remedies or the collection of such principal and accrued interest and
(iii) agrees that any of its wholly owned subsidiaries, or any wholly owned
subsidiary of any Debtor under the WSA, may become a “Debtor” under the above
referenced WSA, and a Company subject to the Guaranty, upon such subsidiary’s
agreement to be bound by the terms of the WSA, in a form acceptable to Secured
Party, all without further action or consent of any of the Debtors subject to
the WSA  or the undersigned  Guarantor.

RUSH ENTERPRISES, INC.

 

 

 

By:

/s/ W. M. “Rusty” Rush

 

Name:

W.M. “Rusty” Rush

 

Title:

Chief Executive Officer and President

 

 

 

 

Witness:

/s/ Derrek Weaver

 

 

(signature)

 

 

 

 

Witness:

Derrek Weaver

 

 

(printed name)

 

 

 

 

Witness:

/s/ Martin A. Naegelin, Jr.

 

 

(signature)

 

 

 

 

Witness:

Martin A. Naegelin, Jr.

 

 

(printed name)

 

 

12


--------------------------------------------------------------------------------


AMENDED AND RESTATED

RIDER A

(LIBOR/Fixed)

This Amended and Restated Rider A is attached to and made a part of that certain
Amended and Restated Wholesale Security Agreement by and between General
Electric Capital Corporation (“Secured Party”) and each debtor signing below
(individually a “Debtor” and collectively the “Debtors”) dated August 15, 2007.

(Additional terms and provisions of Security Agreement)


INTEREST AND CHARGES

1.                                       Debtors agree to pay Secured Party
interest charges promptly as billed at the beginning of each month for such
charges which have accrued during the prior month.  Interest charges for each
item of Inventory for which an Advance was outstanding during the prior month
shall be computed and accrued at the lesser of (a) the Applicable Wholesale Rate
(as defined below) or (b) the Legal Maximum Rate as defined herein.  All
Advances shall bear interest from the date of Secured Party’s (a) payment of a
Manufacturer’s invoice relating to an item of Inventory or (b) disbursement of
an Advance to or for the benefit of a  Debtor.  If any Manufacturer fails to
provide any interest rate or other subsidy on a Debtor’s behalf, Debtors will be
responsible for and pay Secured Party all interest and other charges payable
under this Agreement.

i.                                          “Libor Rate” as used herein shall
mean the highest of the London Interbank Offered Rates published in the Money
Rates section of The Wall Street Journal as the average of Interbank offered
rates for one month dollar deposits in the London market based upon quotations
from major banks effective as to contracts entered into two days prior to
publication by The Wall Street Journal.  In the event Libor as published in The
Wall Street Journal ceases to exist or The Wall Street Journal ceases publishing
a Libor Rate, the holder hereof will substitute a comparable index which is
outside the control of the holder.  In the event of an error by The Wall Street
Journal, the “Libor Rate” will be based upon the Libor Rate as corrected.

2.                                       The “Applicable Wholesale Rate”, as
defined herein shall be based on Libor Rate in effect on the last business day
of the prior month for interest charges accruing during such month (as used
herein “business day” shall mean any day that is not a Saturday, Sunday or other
day in which banking institutions in Chicago, Illinois or Dallas, Texas are
generally authorized or required by law or executive order to close). The
Applicable Wholesale Rate hereunder shall be computed at the option of the
Secured Party on the basis of a 360-day year for the actual number of days
elapsed.

With respect to new and used Inventory,  the Applicable Wholesale Rate shall be
computed in accordance with the following, provided however, Secured Party shall
pay Debtor the sum of $59,458 as a one time interest adjustment for the month of
July, 2007:

IF DEBTORS’
AVERAGE MONTH ENDING CALENDAR
QUARTER WHOLESALE
BALANCE IS:

THE APPLICABLE
WHOLESALE RATE FOR THE
FOLLOWING CALENDAR QUARTER
SHALL BE:

 

 

 

 

$0 to $175,000,000

Libor Rate plus
1.50% per annum

 

 

 

 

$175,000,001 to $200,000,000

Libor Rate plus
1.25% per annum

 

 

 

 

Greater than $200,000,000

Libor Rate plus
1.15% per annum

 

“Average Month Ending Calendar Quarter Wholesale Balance” as used herein shall
mean, for each calendar quarter, the average of the month ending outstanding
Advances of Debtors for each month of such calendar quarter.

1


--------------------------------------------------------------------------------


 

ii.                                       If the Debtors fail to make any
curtailment payment as and when due as provided in paragraph 3 of this Rider A,
the Applicable Wholesale Rate on such item of Inventory shall be increased by 25
basis points (.25%) each time such curtailment payment is not made when due,
commencing in the month following the date the related curtailment payment was
due. If an Advance on an item of Inventory is not paid in full as specified in
paragraph 4 of this Rider A, the Applicable Wholesale Rate on such item of
Inventory shall be 100 basis points (1.00%) plus the original Applicable
Wholesale Rate for such item of Inventory.

3.             Curtailments:

i.                                          New Inventory: Debtor shall pay to
Secured Party, with respect to each current outstanding and future Advance
related to an item of New Inventory an amount equal to (i) ten percent (10%) of
the original Advance on any unpaid Advance on an item of new Inventory twelve
(12) months after the date of the related Advance and (ii) five percent (5%) of
the original Advance on any unpaid Advance on an item of new Inventory eighteen
(18) months and twenty-four (24) months after the related date of each such
Advance and (iii) five percent (5%) of the original Advance on any unpaid
Advance on an item of new Inventory each month thereafter until paid in full.

ii.                                       Used Inventory: Debtor shall pay to
Secured Party, with respect to each current outstanding and future Advance
related to an item of used Inventory an amount equal to (i) ten percent (10%) of
the original Advance on any unpaid Advance on an item of used Inventory twelve
(12) months, fifteen (15) months and eighteen (18) months after the related date
of each such Advance and (ii) five percent (5%) of the original Advance on any
unpaid Advance on an item of used Inventory each month thereafter until paid in
full.

4.                                      In no event shall the interest rate and
charges provided hereunder exceed the highest rate or charges that a Debtor can
legally obligate itself to pay and/or Secured Party can legally collect. 
Notwithstanding any other provision to the contrary set forth herein, if at any
time implementation of any provision hereof shall raise the interest rate or
other charges of Secured Party herein above the lawful maximum rate (“Legal
Maximum Rate”), if any, in effect from time to time in the applicable
jurisdiction for loans to borrowers of the type, in the amount, for the
purposes, and otherwise of the kind herein contemplated, then such interest rate
and charges shall be limited to the Legal Maximum Rate and any excess interest
and charges inadvertently collected shall be deemed to be a partial prepayment
of principal and so applied.

Debtors:

Rush Medium Duty Truck Centers of Colorado, Inc.

Rush Truck Centers of Alabama, Inc.

Rush Truck Centers of Arizona, Inc.

Rush Truck Centers of California, Inc.

Rush Truck Centers of Colorado, Inc.

Rush Truck Centers of Florida, Inc.

Rush Truck Centers of Georgia, Inc.

Rush Truck Centers of New Mexico, Inc.

Rush Truck Centers of Oklahoma, Inc.

Rush Truck Centers of Tennessee, Inc.

Rush GMC Truck Center of El Paso, Inc.

Rush GMC Truck Center of Phoenix, Inc.

Rush GMC Truck Center of San Diego, Inc.

Rush GMC Truck Center of Tucson, Inc.

By:

/s/ W. M. “Rusty” Rush

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

Date:

August 15, 2007

 

2


--------------------------------------------------------------------------------


 

RUSH TRUCK CENTERS OF TEXAS, L.P., A
TEXAS LIMITED PARTNERSHIP

By:

RUSHTEX, INC., a Delaware corporation
General Partner

 

 

By:

/s/ W. M. “Rusty” Rush

 

Name:

W. M. “Rusty” Rush

 

Title:

President

 

Date:

August 15, 2007

 

 

 

Agreed and Accepted at Irving, Texas

 

 

 

 

 

GENERAL ELECTRIC CAPITALCORPORATION

 

 

 

 

 

By:

/s/ C. Daniel Clark

 

 

 

Name:

C. Daniel Clark

 

 

Title:

President and General Manager

 

 

Date:

August 15, 2007

 

3


--------------------------------------------------------------------------------